SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549-1004 FORM8-K CURRENT REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 January 18, 2008 Date of Report (Date of Earliest Event Reported) LEFT BEHIND GAMES INC. (Exact name of registrant as specified in its charter) WASHINGTON 000-50603 91-0745418 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 25060 HANCOCK AVENUE, SUITE , MURRIETA, CA 92562 (Address of principal executive offices) (Zip code) (951)894-6597 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events On January 18, 2008, the Board of Directors of the Company approved the hiring of John P. Salvador as its Executive Director of Legal, Business Affairs and Investor Relations. A Wall Street veteran with over 14 years of experience, Mr. Salvador has assisted over 15 companies in the public sector. Previously Mr. Salvador was Director of Investor Relations at People's Choice Financial Corporation and NTN Buzztime.Mr. Salvador holds a Juris Doctor from Boston University. The Company has granted Mr. Salvador one million five hundred thousand shares of its common stock, which is subject to vesting over three years in accordance with the terms of Mr. Salvador’s employment agreement. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has caused this report to be signed on its behalf by the undersigned hereunto duly authorized. LEFT BEHIND GAMES INC. DATE: January 23, 2008 By: /s/ Troy Lyndon Name: Troy Lyndon Title: Chief Executive Officer 3
